           Case 7:19-cv-06502-CS Document 1 Filed 07/15/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                              Southern District Court of New York

OWEN HARTY, Individually,                  :
                                           :
          Plaintiffs,                      :
                                           :
v.                                         :            Case No. 7:19-cv-06502
                                           :
HUDSON RIVER PARTNERS I L.P.,              :
                                           :
            A Delaware Limited Partnership,:
                                           :
          Defendant.                       :


                                         COMPLAINT
                                  (Injunctive Relief Demanded)

       Plaintiff, OWEN HARTY, Individually, on his behalf and on behalf of all other individuals

similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant, HUDSON

RIVER PARTNERS I L.P., A Delaware Limited Partnership, (sometimes referred to as

“Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a Florida resident, lives in Broward County, is sui juris, and qualifies as

               an individual with disabilities as defined by the ADA. Plaintiff is unable to engage

               in the major life activity of walking. Instead, Plaintiff is bound to ambulate in a

               wheelchair.

2.             Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

               "tester" for the purpose of asserting his civil rights and monitoring, ensuring, and

               determining whether places of public accommodation and their websites are in

               compliance with the ADA.
     Case 7:19-cv-06502-CS Document 1 Filed 07/15/19 Page 2 of 9



3.     Defendant owns, leases, leases to, or operates a place of public accommodation as

       defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a)

       and 36.104. The place of public accommodation that the Defendant owns, operates,

       leases or leases to is a place of lodging known as Thayer Hotel, 674 Thayer Road,

       West Point, New York 10996, and is located in the County of Orange, (hereinafter

       "Property").

4.     Venue is properly located in the Southern District Court of New York because

       venue lies in the judicial district of the property situs. The Defendant’s property is

       located in and does business within this judicial district.

5.     Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

       original jurisdiction over actions which arise from the Defendant’s violations of Title

       III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

       U.S.C. § 2201 and § 2202.

6.     As the owner, lessor, lessee, or operator of the subject premises, Defendant is

       required to comply with the ADA. As such, Defendant is required to ensure that it's

       place of lodging is in compliance with the standards applicable to places of public

       accommodation, as set forth in the regulations promulgated by the Department Of

       Justice. Said regulations are set forth in the Code Of Federal Regulations, the

       Americans With Disabilities Act Architectural Guidelines ("ADAAGs"), and the

       2010 ADA Standards, incorporated by reference into the ADA. These regulations

       impose requirements pertaining to places of public accommodation, including places

       of lodging, to ensure that they are accessible to disabled individuals.


                                         2
     Case 7:19-cv-06502-CS Document 1 Filed 07/15/19 Page 3 of 9



7.     More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

       requirement:

       Reservations made by places of lodging. A public accommodation that owns,
       leases (or leases to), or operates a place of lodging shall, with respect to
       reservations made by any means, including by telephone, in-person, or through a
       third party -
               (i) Modify its policies, practices, or procedures to ensure that individuals
               with disabilities can make reservations for accessible guest rooms during
               the same hours and in the same manner as individuals who do not need
               accessible rooms;
               (ii) Identify and describe accessible features in the hotels and guest rooms
               offered through its reservations service in enough detail to reasonably
               permit individuals with disabilities to assess independently whether a
               given hotel or guest room meets his or her accessibility needs;
               (iii) Ensure that accessible guest rooms are held for use by individuals
               with disabilities until all other guest rooms of that type have been rented
               and the accessible room requested is the only remaining room of that type;
               (iv) Reserve, upon request, accessible guest rooms or specific types of
               guest rooms and ensure that the guest rooms requested are blocked and
               removed from all reservations systems; and
               (v) Guarantee that the specific accessible guest room reserved through its
               reservations service is held for the reserving customer, regardless of
               whether a specific room is held in response to reservations made by
               others.

8.     These regulations became effective March 15, 2012.

9.     Defendant, either itself or by and through a third party, implemented, operates,

       controls and or maintains a website for the Property which contains an online

       reservations system. This website is located at thethayerhotel.com. This term also

       includes all websites owned and operated by Defendant or by third parties,

       including but not limited to: Hotels.com; Orbitz.com; Booking.com;

       Travelocity.com, to book or reserve guest accommodations at the hotel. The

       purpose of this website is so that members of the public may reserve guest

       accommodations and review information pertaining to the goods, services,

                                        3
      Case 7:19-cv-06502-CS Document 1 Filed 07/15/19 Page 4 of 9



        features, facilities, benefits, advantages, and accommodations of the Property. As

        such, this website is subject to the requirements of 28 C.F.R. Section 36.302(e).

10.     Prior to the commencement of this lawsuit, Plaintiff visited the website for the

        purpose of reviewing and assessing the accessible features at the Property and

        ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and

        his accessibility needs. However, Plaintiff was unable to do so because Defendant

        failed to comply with the requirements set forth in 28 C.F.R. Section 36.302(e).

        As a result, Plaintiff was deprived the same goods, services, features, facilities,

        benefits, advantages, and accommodations of the Property available to the general

        public.

11.     In the near future, Plaintiff intends to revisit Defendant's website and/or online

        reservations system in order to test it for compliance with 28 C.F.R. Section

        36.302(e) and/or to utilize the website to reserve a guest room and otherwise avail

        himself of the goods, services, features, facilities, benefits, advantages, and

        accommodations of the Property.

12.     Plaintiff is continuously aware that the subject website remains non-compliant

        and that it would be a futile gesture to revisit the website as long as those

        violations exist unless he is willing to suffer additional discrimination.

13.     The violations present at Defendant's website infringe Plaintiff's right to travel

        free of discrimination and deprive his of the information required to make

        meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

        frustration and humiliation as the result of the discriminatory conditions present at


                                          4
      Case 7:19-cv-06502-CS Document 1 Filed 07/15/19 Page 5 of 9



        Defendant's website. By continuing to operate a website with discriminatory

        conditions, Defendant contributes to Plaintiff's sense of isolation and segregation

        and deprives Plaintiff the full and equal enjoyment of the goods, services,

        facilities, privileges and/or accommodations available to the general public. By

        encountering the discriminatory conditions at Defendant's website, and knowing

        that it would be a futile gesture to return to the website unless he is willing to

        endure additional discrimination, Plaintiff is deprived of the same advantages,

        privileges, goods, services and benefits readily available to the general public. By

        maintaining a website with violations, Defendant deprives Plaintiff the equality of

        opportunity offered to the general public.

14.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a

        result of the Defendant’s discrimination until the Defendant is compelled to

        modify its website to comply with the requirements of the ADA and to

        continually monitor and ensure that the subject website remains in compliance.

15.     Plaintiff has a realistic, credible, existing and continuing threat of discrimination

        from the Defendant’s non-compliance with the ADA with respect to this website.

        Plaintiff has reasonable grounds to believe that he will continue to be subjected to

        discrimination in violation of the ADA by the Defendant.

16.     The Defendant has discriminated against the Plaintiff by denying him access to,

        and full and equal enjoyment of, the goods, services, facilities, privileges,

        advantages and/or accommodations of the subject website.

                                           5
      Case 7:19-cv-06502-CS Document 1 Filed 07/15/19 Page 6 of 9



17.     The Plaintiff and all others similarly situated will continue to suffer such

        discrimination, injury and damage without the immediate relief provided by the

        ADA as requested herein.

18.     Defendant has discriminated against the Plaintiff by denying him access to full

        and equal enjoyment of the goods, services, facilities, privileges, advantages

        and/or accommodations of its place of public accommodation or commercial

        facility in violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e).

        Furthermore, the Defendant continues to discriminate against the Plaintiff, and all

        those similarly situated by failing to make reasonable modifications in policies,

        practices or procedures, when such modifications are necessary to afford all

        offered goods, services, facilities, privileges, advantages or accommodations to

        individuals with disabilities; and by failing to take such efforts that may be

        necessary to ensure that no individual with a disability is excluded, denied

        services, segregated or otherwise treated differently than other individuals

        because of the absence of auxiliary aids and services.

19.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

        Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

        fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

        12205 and 28 CFR 36.505.

20.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

        Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

                                          6
         Case 7:19-cv-06502-CS Document 1 Filed 07/15/19 Page 7 of 9



            subject website to make it readily accessible and useable to the Plaintiff and all

            other persons with disabilities as defined by the ADAand 28 C.F.R. Section

            36.302(e); or by closing the website until such time as the Defendant cures its

            violations of the ADA.



Count II - Damages Pursuant to NYSHRL

22.         Plaintiff realleges the above paragraphs 1-17 as if set forth fully hereunder.

23.         The NYSHRL provides:

                 (a) It shall be an unlawful discriminatory practice for any person, being
                 the owner, lessee, proprietor, manager, superintendent, agent, or employee
                 of any place of public accommodation... because of the... disability ... of
                 any person, directly or indirectly, to refuse, withhold from or deny to such
                 person any of the accommodations, advantages, facilities or privileges
                 thereof ... to the effect that any of the accommodations, advantages,
                 facilities and privileges of any such place shall be refused, withheld from
                 or denied to any person on account of ... disability...
            NYS Exec. Law Section 296(2)(a).

24.         Under NYS Exec. Law Section 296(2)(c), discrimination includes:

                   (i) a refusal to make reasonable modifications in policies, practices, or
                   procedures, when such modifications are necessary to afford facilities,
                   privileges, advantages or accommodations to individuals with disabilities,
                   unless such person can demonstrate that making such modifications would
                   fundamentally alter the nature of such facilities, privileges, advantages or
                   accommodations;
                   (ii) a refusal to take such steps as may be necessary to ensure that no
                   individual with a disability is excluded or denied services because of the
                   absence of auxiliary aids and services, unless such person can demonstrate
                   that taking such steps would fundamentally alter the nature of the facility,
                   privilege, advantage or accommodation being offered or would result in an
                   undue burden;



                                              7
           Case 7:19-cv-06502-CS Document 1 Filed 07/15/19 Page 8 of 9



                    (iii) a refusal to remove architectural barriers, and communication barriers
                    that are structural in nature, in existing facilities, and transportation
                    barriers in existing vehicles and rail passenger cars used by an
                    establishment for transporting individuals (not including barriers that can
                    only be removed through the retrofitting of vehicles or rail passenger cars
                    by the installation of a hydraulic or other lift), where such removal is
                    readily achievable[.]

25.          Defendant's property is a place of public accommodation as defined by the

             NYSHRL.

26.           Defendant has violated the NYSHRL.

27.          As a result of Defendant's violation of the NYSHRL, Plaintiff suffered frustration,

             humiliation, embarrassment, segregation, exclusion, loss of the equality of

             opportunity, and has otherwise been damaged.

28.          Pursuant to NYS Exec. Law Section 297(9), Plaintiff is entitled to damages.



WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendant including an order to revise its website to

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the website to ensure that it remains in compliance with said requirement.

      c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

                                              8
           Case 7:19-cv-06502-CS Document 1 Filed 07/15/19 Page 9 of 9



      d.     An award of damages in the amount of $1000.00 or in such amounts as the Court

             deems just and proper.

      e.     Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.

             Respectfully Submitted,

Dated: New York, New York
       July 12, 2019




                                           Peter Sverd, Esq.
                                           of Counsel to Thomas B. Bacon, P.A.
                                           225 Broadway, Suite 613
                                           New York, New York 10007
                                           ph. (646) 751-8743
                                           psverd@sverdlawfirm.com

                                           By:____________________________
                                               Peter Sverd, Esq.(SDNY 0406)




                                               \
                                               \
